Exhibit 10.2

i3 Verticals, Inc.

i3 Verticals, LLC

1.00% Exchangeable Senior Notes due 2025

REGISTRATION RIGHTS AGREEMENT

February 18, 2020

BofA Securities, Inc.,

as representative of

the several Initial Purchasers

referred to below

c/o     BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

i3 Verticals, LLC, a Delaware limited liability company (the “Issuer”), proposes
to issue and sell to the initial purchasers listed in Schedule A to the Purchase
Agreement referred to below (the “Initial Purchasers”), for whom BofA
Securities, Inc. is acting as representative (the “Representative”), its 1.00%
Exchangeable Senior Notes due 2025 (the “Notes”), guaranteed by i3 Verticals,
Inc., a Delaware corporation and a direct parent of the Issuer (the “Company”),
upon the terms set forth in the Purchase Agreement, dated February 12, 2020 (the
“Purchase Agreement”), by and among the Issuer, the Company and the
Representative, relating to the initial placement (the “Initial Placement”) of
the Notes. Upon an exchange of Notes at the option of the holder thereof, the
Issuer may deliver shares of common stock, $0.0001 par value per share, of the
Company’s Class A common stock (the “Company Common Stock”). The obligations of
the Issuer in respect of the Notes will be fully and unconditionally guaranteed
on a senior, unsecured basis by the Company pursuant to the terms of the
Indenture and the guarantee included in the Indenture. To induce the Initial
Purchasers to enter into the Purchase Agreement and in satisfaction of a
condition to the obligations of the Initial Purchasers thereunder, the holders
of the Notes will have the benefit of this registration rights agreement (this
“Agreement”) by and among the Issuer, the Company and the Representative, on
behalf of the Initial Purchasers, whereby each of the Issuer and the Company
agrees with you for your benefit and the benefit of the holders from time to
time of the Notes and the Registrable Securities (as defined below) (including
any person that has a beneficial interest in any Registrable Security in
book-entry form and, if applicable, the Initial Purchasers) (each a “Holder”
and, collectively, the “Holders”), as follows:

1.    Definitions. As used in this Agreement, the following capitalized defined
terms shall have the following meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

1



--------------------------------------------------------------------------------

“Additional Interest” shall have the meaning set forth in Section 7 hereof.

“Affiliate” shall have the meaning specified in Rule 405 under the Act.

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall have the meaning specified in the Indenture.

“Close of Business” shall have the meaning specified in the Indenture.

“Closing Date” shall mean the date of this Agreement.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning set forth in the preamble hereto.

“Company Common Stock” shall have the meaning set forth in the preamble hereto.

“Control” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

“Deferral Period” shall have the meaning set forth in Section 3(i) hereof.

“Depositary” shall have the meaning specified in the Indenture.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Final Memorandum” shall mean the offering memorandum, dated February 12, 2020,
relating to the Notes, including any and all annexes thereto and any information
incorporated by reference therein as of such date.

“FINRA Rules” shall mean the Conduct Rules and the By-Laws of the Financial
Industry Regulatory Authority.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Notes, dated as of
February 18, 2020, by and among the Issuer, the Company and U.S. Bank National
Association, as trustee, as the same may be amended from time to time in
accordance with the terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Issuer” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 5(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of,
collectively, the aggregate principal amount of the Notes and the Registrable
Securities.

“Maturity Date” shall have the meaning specified in the Indenture.

“Notes” shall have the meaning set forth in the preamble hereto.

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.

“Notice Holder” shall mean, on any date, any Holder that has delivered a
properly completed Notice and Questionnaire to the Company on or prior to such
date.

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the shares of Company Common Stock
covered by the Shelf Registration Statement, and all amendments and supplements
thereto, including any and all exhibits thereto and any information incorporated
by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registrable Securities” shall mean the shares of Company Common Stock, if any,
deliverable by the Issuer upon exchange of the Notes sold to the Initial
Purchasers pursuant to the Purchase Agreement, other than shares of Company
Common Stock that have (i) been registered under the Shelf Registration
Statement and disposed of in accordance therewith, (ii) become eligible to be
transferred without condition as contemplated by Rule 144 under the Act or any
successor rule or regulation thereto that may be adopted by the Commission,
(iii) ceased to be outstanding or (iv) been sold to the public pursuant to Rule
144 under the Act.

“Registration Default” shall have the meaning set forth in Section 7 hereof.

“Representative” shall have the meaning set forth in the preamble hereto.

“Scheduled Trading Day” shall have the meaning specified in the Indenture.

“Shelf Registration Period” shall have the meaning set forth in Section 2(b)
hereof.

 

3



--------------------------------------------------------------------------------

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company filed under the Securities Act on Form S-3 or Form S-3ASR, if
eligible, or if not then available to the Company, on another appropriate form,
pursuant to the provisions of Section 2 hereof, providing for the registration
of, and the sale on a continuous or delayed basis by the Holders of, some or all
of the Registrable Securities pursuant to Rule 415 under the Act, or any similar
rule that may be adopted by the Commission, amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Trading Day” shall have the meaning set forth in the Indenture.

2.    Shelf Registration.

(a)    The Company shall file with the Commission a Shelf Registration Statement
providing for the registration of, and the sale on a continuous or delayed basis
by the Holders of, all of the Registrable Securities, from time to time in
accordance with the methods of distribution elected by such Holders, pursuant to
Rule 415 under the Act or any similar rule that may be adopted by the Commission
and shall use its commercially reasonable efforts to cause such Shelf
Registration Statement to become effective on or prior to the 365th day after
the Closing Date.

(b)    The Company shall, subject to Section 3(i) below, use its commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required by the Act, in order to permit
the Prospectus forming part thereof to be usable by Holders for a period (the
“Shelf Registration Period”) from the date the Shelf Registration Statement
becomes effective or is declared effective by the Commission, as the case may
be, to and including the earlier of (i) the 20th Trading Day immediately
following the Maturity Date (subject to extension for any suspension of the
effectiveness of the Shelf Registration Statement during such 20-Trading Day
period immediately following the Maturity Date) and (ii) the date on which there
are no longer outstanding any Notes or Registrable Securities.

(c)    The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(d)    Subject to applicable law, the Company shall use commercially reasonable
efforts to notify the Holders of the Notes of the anticipated effective date of
the Shelf Registration Statement at least 15 Business Days prior to such
anticipated effective date. Each Holder, in order to be named as a selling
securityholder in the Shelf Registration Statement at the time of its initial
effectiveness, shall complete and deliver a Notice and Questionnaire and such
other information as the Company and the Issuer may reasonably

 

4



--------------------------------------------------------------------------------

request in writing, if any, to the Company and the Issuer at least 10 Business
Days prior to the anticipated effective date of the Shelf Registration Statement
as provided in the notice to the Holders. If a Holder does not timely complete
and deliver a Notice and Questionnaire or provide the other information the
Company and the Issuer may reasonably request in writing, that Holder will not
be named as a selling securityholder in the Prospectus forming a part of the
Shelf Registration Statement and will not be permitted to sell its Registrable
Securities under the Shelf Registration Statement. From and after the effective
date of the Shelf Registration Statement, the Company shall use its commercially
reasonable efforts, as promptly as is practicable after the date a Notice and
Questionnaire is delivered, and in any event within 20 Business Days after such
date, (i) if required by applicable law, to file with the Commission a
post-effective amendment to the Shelf Registration Statement or to prepare and,
if permitted or required by applicable law, to file a supplement to the
Prospectus or an amendment or supplement to any document incorporated therein by
reference or file any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in the Shelf
Registration Statement and the related Prospectus, and so that such Holder is
permitted to deliver such Prospectus to purchasers of the Registrable Securities
in accordance with applicable law (provided that the Company shall not be
required to file more than one supplement or post-effective amendment in any
90-day period in accordance with this Section 2(d)(i)) and, if the Company shall
file a post-effective amendment to the Shelf Registration Statement, use its
commercially reasonable efforts to cause such post-effective amendment to be
declared effective under the Act as promptly as is practicable; (ii) provide
such Holder, upon request, copies of any documents filed pursuant to
Section 2(d)(i) hereof; and (iii) notify such Holder as promptly as practicable
after the effectiveness under the Act of any post-effective amendment filed
pursuant to Section 2(d)(i) hereof; provided that if such Notice and
Questionnaire is delivered during a Deferral Period, the Company shall so inform
the Holder delivering such Notice and Questionnaire and shall take the actions
set forth in clauses (i), (ii) and (iii) above upon expiration of the Deferral
Period in accordance with Section 3(i) hereof. Notwithstanding the foregoing, if
the Notes are exchanged as provided for in Article 14 of the Indenture, then,
within 10 Business Days of the applicable Exchange Date (as defined in the
Indenture), the Company shall use its commercially reasonable efforts to file
the post-effective amendment or supplement naming as a selling securityholder
each Notice Holder exchanging such Notes; provided that if the Exchange Date
occurs during a Deferral Period, the Company shall use its commercially
reasonable efforts to file such post-effective amendment or supplement upon
expiration of the Deferral Period. Notwithstanding anything contained herein to
the contrary, the Company shall be under no obligation to name any Holder that
is not a Notice Holder as a selling securityholder in the Shelf Registration
Statement or Prospectus; provided, however, that any Holder that becomes a
Notice Holder pursuant to the provisions of this Section 2(d) (whether or not
such Holder was a Notice Holder at the effective date of the Shelf Registration
Statement) shall be named as a selling securityholder in the Shelf Registration
Statement or Prospectus in accordance with the requirements of this
Section 2(d).

 

5



--------------------------------------------------------------------------------

(e)    If at any time the Notes, pursuant to Section 14.07 of the Indenture, are
exchangeable for securities of the Company other than the Company Common Stock,
the Company and the Issuer agree to cause such securities to be included in the
Shelf Registration Statement or a replacement shelf registration statement no
later than the date on which the Notes become exchangeable for such securities.

3.    Registration Procedures. The following provisions shall apply in
connection with the Shelf Registration Statement.

(a)    The Company shall:

(i)    furnish to the Representative and the Notice Holders, not less than five
Business Days prior to the filing thereof with the Commission, a copy of the
Shelf Registration Statement and any amendment thereto and each amendment or
supplement, if any, to the Prospectus (other than amendments and supplements
that do nothing more than name Notice Holders and provide information with
respect thereto and other than filings by the Company under the Exchange Act)
and shall use its commercially reasonable efforts to reflect in each such
document, when so filed with the Commission, such comments as the Representative
reasonably proposes within three Business Days of the delivery of such copies to
the Representative; and

(ii)    include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.

(b)    The Company shall ensure that:

(i)    the Shelf Registration Statement and any amendment thereto, and any
Prospectus and any amendment or supplement thereto, comply in all material
respects with the Act; and

(ii)    the Shelf Registration Statement and any amendment thereto do not, when
each becomes effective, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c)    The Company shall advise the Representative and the Notice Holders and
confirm such advice in writing, if requested (which notice pursuant to clauses
(ii)-(v) below shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):

(i)    when the Shelf Registration Statement and any amendment thereto have been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

6



--------------------------------------------------------------------------------

(ii)    of any request by the Commission for any post-effective amendment or
supplement to the Shelf Registration Statement or the Prospectus or for
additional information;

(iii)    of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation or
threatening of any proceeding for that purpose;

(iv)    of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Company Common Stock included therein for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

(v)    of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(d)    Subject to Section 3(i) below, the Company shall use its commercially
reasonable efforts to prevent the issuance of any order suspending the
effectiveness of the Shelf Registration Statement or the qualification of the
securities therein for sale in any jurisdiction and, if issued, to obtain as
soon as possible the withdrawal thereof.

(e)    Upon request, the Company shall furnish, in electronic or physical form,
to each Notice Holder, without charge, at least one copy of the Shelf
Registration Statement and any post-effective amendment thereto, including all
material incorporated therein by reference, and, if a Notice Holder so requests
in writing, all exhibits thereto (including exhibits incorporated by reference
therein).

(f)    During the Shelf Registration Period, the Company shall promptly deliver
to each Initial Purchaser and each Notice Holder, without charge, as many copies
of the Prospectus (including the preliminary Prospectus, if any) included in the
Shelf Registration Statement and any amendment or supplement thereto as any such
person may reasonably request. Subject to the restrictions set forth in this
Agreement, the Company consents to the use of the Prospectus or any amendment or
supplement thereto by each of the foregoing in connection with the offering and
sale of the Registrable Securities.

(g)    Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall arrange for the qualification of the
Registrable Securities for sale under the laws of such U.S. jurisdictions as any
Notice Holder shall reasonably request and shall maintain such qualification in
effect so long as required; provided that in no event shall the Company be
obligated by this Agreement to qualify to do business or as a dealer of
securities in any jurisdiction where it is not then so qualified or to take any
action that would subject it to taxation or service of process in suits in any
jurisdiction where it is not then so subject.

 

7



--------------------------------------------------------------------------------

(h)    Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company shall promptly (or within the time period
provided for by Section 3(i) hereof, if applicable) prepare a post-effective
amendment to the Shelf Registration Statement or an amendment or supplement to
the Prospectus or file any other required document so that, as thereafter
delivered to subsequent purchasers of the securities included therein, the
Prospectus will not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(i)    Upon the occurrence or existence of any pending corporate development,
public filings with the Commission or any other material event that, in the
reasonable judgment of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the Prospectus, the Company
shall give notice (without notice of the nature or details of such events) to
the Notice Holders that the availability of the Shelf Registration Statement is
suspended and, upon receipt of any such notice, each Notice Holder agrees:
(i) not to sell any Registrable Securities pursuant to the Shelf Registration
Statement until such Notice Holder receives copies of the supplemented or
amended Prospectus provided for in Section 3(h) hereof, or until it is advised
in writing by the Company that the Prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus; and (ii) to hold such notice
strictly confidential. Except in the case of a suspension of the availability of
the Shelf Registration Statement and the Prospectus solely as the result of the
filing of a post-effective amendment or supplement to the Prospectus to add
additional selling securityholders therein, the period during which the
availability of the Shelf Registration Statement and any Prospectus is suspended
(the “Deferral Period”) shall not exceed 45 days in any calendar quarter or 90
days in any calendar year; provided that if the suspension relates to a proposed
or pending material business transaction, the disclosure of which the board of
directors of the Company (or an authorized committee thereof) determines in good
faith would be reasonably likely to impede the ability to consummate such
transaction or would otherwise be detrimental to the Company and its
subsidiaries, taken as a whole, the Company may extend the Deferral Period from
45 days to 90 days in any calendar quarter and from 90 days to 120 days in any
calendar year.

(j)    The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its securityholders an earnings
statement (which need not be audited) satisfying the provisions of Section 11(a)
of the Act as soon as practicable after the effective date of the Shelf
Registration Statement and in any event no later than 45 days after the end of
the 12-month period (or 90 days, if such period is a fiscal year) beginning with
the first month of the Company’s first fiscal quarter commencing after the
effective date of the Shelf Registration Statement.

 

8



--------------------------------------------------------------------------------

(k)    The Company may require each Holder of Registrable Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement. The Company may exclude from the Shelf
Registration Statement the Registrable Securities of any Holder that
unreasonably fails to furnish such information within 10 Business Days after
receiving such request.

(l)    Subject to Section 6 hereof, the Company shall enter into customary
agreements (including, in the event of an underwritten offering conducted
pursuant to Section 6, an underwriting agreement in customary form, customary
legal opinions, customary comfort letters and other customary documents and
certifications by the Company and by the selling securityholders) and take all
other necessary actions in order to expedite or facilitate the registration or
the disposition of the Registrable Securities, and in connection therewith, if
an underwriting agreement is entered into, cause the same to contain customary
indemnification provisions and procedures.

(m)    Subject to Section 6 hereof, in the event that any Broker-Dealer shall
underwrite any Company Common Stock or participate as a member of an
underwriting syndicate or selling group or “participate in an offering” (within
the meaning of the FINRA Rules) thereof, whether as a Holder of such Company
Common Stock or as an underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or otherwise, the Company shall, upon the reasonable
request of such Broker-Dealer, comply with any such reasonable request of such
Broker-Dealer in complying with the applicable FINRA Rules.

(n)    The Company shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration of the Company Common Stock
covered by the Shelf Registration Statement.

4.    Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of their obligations under Sections 2 and 3
hereof and the Holders of shares of Company Common Stock and the Representative
shall bear all expenses incurred by them in connection with any sale of shares
of Company Common Stock pursuant to the Shelf Registration Statement.

5.    Indemnification and Contribution.

(a)    The Company agrees to indemnify and hold harmless each Holder covered by
the Shelf Registration Statement and the directors, officers, employees,
Affiliates and agents of each such Holder and each person who controls any such
Holder within the meaning of either the Act or the Exchange Act against any and
all losses, claims, damages or liabilities, joint or several, to which they or
any of them may become subject under the Act, the Exchange Act or other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Shelf Registration Statement as

 

9



--------------------------------------------------------------------------------

originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary Prospectus or the Prospectus, in the
light of the circumstances under which they were made) not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable (x) in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the party claiming indemnification
specifically for inclusion therein or (y) to any Holder from whom the person
asserting any such losses, claims, damages or liabilities purchased the Company
Common Stock concerned, to the extent that a Prospectus relating to such Company
Common Stock was required to be delivered (including through satisfaction of the
conditions of Commission Rule 172) by such Holder by the Securities Act in
connection with such purchase and any such loss, claim, damage or liability of
such Holder results from the fact that there was not conveyed to such person, at
or prior to the time of the sale of such Company Common Stock to such person, an
amended or supplemented prospectus or a free writing prospectus of the Company,
in each case, correcting such untrue statement or omission or alleged untrue
statement or omission if the Company had furnished copies thereof to such Holder
prior to the time of the sale of such Company Common Stock to such person. This
indemnity agreement shall be in addition to any liability that the Company and
the Issuer may otherwise have to the indemnified party.

The Company also agrees to provide customary indemnities to, and to contribute
as provided in Section 5(d) hereof to Losses of, any underwriters of the
Registrable Securities, their officers, directors, employees, Affiliates and
agents and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Holders of Registrable Securities. The
obligations of the Company under this Section 5 shall be in addition to any
liability which the Company or the Issuer may otherwise have to any indemnified
party.

(b)    Each Holder of securities covered by the Shelf Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company, the Issuer,
each of the Company’s officers, directors and Affiliates, each of the Company’s
officers who signs the Shelf Registration Statement and each person who controls
the Company within the meaning of either the Act or the Exchange Act, to the
same extent as the foregoing indemnity from the Company to each such Holder, but
only with reference to written information relating to such Holder furnished to
the Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity.

 

10



--------------------------------------------------------------------------------

This indemnity agreement shall be acknowledged by each Notice Holder that is not
an Initial Purchaser in such Notice Holder’s Notice and Questionnaire and shall
be in addition to any liability that any such Notice Holder may otherwise have.

(c)    Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it has been
materially prejudiced through the forfeiture by the indemnifying party of
substantial rights and defenses; and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. If any action
shall be brought against an indemnified party and it shall have notified the
indemnifying party thereof, the indemnifying party shall be entitled to appoint
counsel (including local counsel) of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the initiation of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. It is understood and agreed that the
indemnifying party shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate law firm (in addition to any local counsel) for all
indemnified persons. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of such
indemnified party.

 

11



--------------------------------------------------------------------------------

(d)    In the event that the indemnity provided in paragraph (a) or (b) of this
Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending any loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Shelf Registration Statement
which resulted in such Losses; provided, however, that in no case shall any
Initial Purchaser be responsible, in the aggregate, for any amount in excess of
the purchase discount or commission applicable to the Notes, as set forth in the
Final Memorandum, nor shall any underwriter be responsible for any amount in
excess of the underwriting discount or commission applicable to the securities
purchased by such underwriter under the Shelf Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions as set forth in the Final
Memorandum, and benefits received by any other Holders shall be deemed to be
equal to the value of receiving shares of Company Common Stock registered under
the Act. Benefits received by any underwriter shall be deemed to be equal to the
total underwriting discounts and commissions, as set forth on the cover page of
the Prospectus forming a part of the Shelf Registration Statement which resulted
in such Losses. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 5, each person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same

 

12



--------------------------------------------------------------------------------

rights to contribution as such Holder, and each person who controls the Company
within the meaning of either the Act or the Exchange Act, each of the Company’s
officers, directors and Affiliates, each officer of the Company who shall have
signed the Shelf Registration Statement and each director of the Company shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

(e)    The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 5, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.

6.    Underwritten Registrations.

(a)    In no event will the method of distribution of Registrable Securities
take the form of an underwritten offering without the prior written consent of
the Company. Consent may be conditioned on waivers of any of the obligations in
Section 3, Section 4 or Section 5 hereof.

(b)    If any Registrable Securities are to be sold in an underwritten offering,
the underwriters shall be selected by the Company.

(c)    No person may participate in any underwritten offering pursuant to the
Shelf Registration Statement unless such person: (i) agrees to sell such
person’s Registrable Securities on the basis reasonably provided in any
underwriting arrangements approved by the Company; and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

7.    Registration Defaults. If any of the following events shall occur as a
result of the Company’s failure to satisfy its obligations hereunder (each, a
“Registration Default”), then the Issuer shall pay additional interest on the
Notes (“Additional Interest”) to the Holders of the Notes as follows:

(a)    if the Shelf Registration Statement has not been filed with the
Commission and become or declared effective, as the case may be, on or prior to
the 365th day after the Closing Date, then commencing on the 366th day after the
Closing Date, Additional Interest shall accrue on the aggregate outstanding
principal amount of the Notes at a rate of 0.25% per annum for the first 90 days
from and including the 366th day after the Closing Date and 0.50% per annum
thereafter; or

(b)    if the Shelf Registration Statement has been declared or becomes
effective but ceases to be effective or usable for the offer and sale of the
Registrable Securities, other than (i) in connection with a Deferral Period or
(ii) as a result of the filing of a post-effective amendment or supplement to
the Prospectus to make changes to the information regarding selling
securityholders or the plan of distribution provided for therein, at any time
during the Shelf Registration Period and the Company does not cure the lapse of

 

13



--------------------------------------------------------------------------------

effectiveness or usability within 10 Business Days (or, if a Deferral Period is
then in effect and subject to the 10-Business Day filing requirement and the
proviso regarding the filing of post-effective amendments in Section 2(d) with
respect to any Notice and Questionnaire received during such period, within 10
Business Days following the expiration of such Deferral Period or period
permitted pursuant to Section 2(d)), then Additional Interest shall accrue on
the aggregate outstanding principal amount of the Notes at a rate of 0.25% per
annum for the first 90 days from and including the day following such 10th
Business Day and 0.50% per annum thereafter; or

(c)    if the Company through its omission fails to name a Holder as a selling
securityholder and such Holder had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) the Shelf
Registration Statement at the time it first became effective or (ii) any
Prospectus at the later of time of filing thereof or the time the Shelf
Registration Statement of which the Prospectus forms a part becomes effective,
then Additional Interest shall accrue, on the aggregate outstanding principal
amount of the Notes held by such Holder, at a rate of 0.25% per annum for the
first 90 days from and including the day following the effective date of such
Shelf Registration Statement or the time of filing of such Prospectus, as the
case may be, and 0.50% per annum thereafter, which Additional Interest shall be
payable separately to such Holder at the account specified in writing by such
Holder to the Company; or

(d)    if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(i)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period,
Additional Interest shall accrue on the aggregate outstanding principal amount
of the Notes at a rate of 0.25% per annum for the first 90 days from and
including such date, and 0.50% per annum thereafter;

provided, however, that (1) upon the filing and effectiveness (whether upon such
filing or otherwise) of the Shelf Registration Statement (in the case of
paragraph (a) above), (2) upon such time as the Shelf Registration Statement
which had ceased to remain effective or usable for resales again becomes
effective and usable for resales (in the case of paragraph (b) above), (3) upon
the time such Holder is permitted to sell its Registrable Securities pursuant to
any Shelf Registration Statement and Prospectus in accordance with applicable
law (in the case of paragraph (c) above), (4) upon the termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in Section 3(i) to be exceeded (in the case of
paragraph (d) above), or (5) in any case, notwithstanding the preceding clauses
(1) through (4), upon the earlier of the two dates provided in clauses (i) and
(ii) of Section 2(b), Additional Interest shall cease to accrue.

Any amounts of Additional Interest due pursuant to this Section 7 will be
payable in arrears on each Interest Payment Date (as defined in the Indenture)
following accrual in the same manner as regular interest on the Notes as
described in the Indenture and shall be in addition to any remedy relating to
the failure to comply with the Issuer’s obligations under Section 4.06(b) of the
Indenture. If any Note ceases to be outstanding during any period for which
Additional Interest is

 

14



--------------------------------------------------------------------------------

accruing (other than as a result of the Holder exercising its exchange rights
pursuant to Article 14 of the Indenture), the Issuer will prorate the Additional
Interest payable with respect to such Note.

The Additional Interest rate on the Notes shall not exceed in the aggregate
0.50% per annum and shall not be payable under more than one clause above for
any given period of time, except that if Additional Interest would be payable
because of more than one Registration Default, but at a rate of 0.25% per annum
under one Registration Default and at a rate of 0.50% per annum under the other,
then the Additional Interest rate shall be the higher rate of 0.50% per annum.
Other than the Issuer’s obligation to pay Additional Interest in accordance with
this Section 7, neither the Company nor the Issuer will have any liability for
damages with respect to a Registration Default. In no event, however, will
additional interest accrue on the Notes on any day (taking into consideration
any Additional Interest hereunder and any additional interest payable as
described in Section 6.03(a) of the Indenture) at a rate in excess of 0.50% per
annum, regardless of the number of events or circumstances giving rise to the
requirement to pay such additional interest.

Notwithstanding any provision in this Agreement, if a Registration Default
occurs after a Holder has exchanged its Notes for Company Common Stock, such
Holder shall not be entitled to any Additional Interest with respect to such
Company Common Stock.

8.    No Inconsistent Agreements. Neither the Company nor the Issuer has entered
into, and each agrees not to enter into, any agreement with respect to its
securities that conflicts with the registration rights granted to the Holders
herein.

9.    Rule 144A and Rule 144. So long as any Registrable Securities remain
outstanding, the Company shall use its commercially reasonable efforts to file
the reports required to be filed by it under Rule 144A(d)(4) under the Act and
the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it will, upon the written request of any Holder
of Registrable Securities, make publicly available other information so long as
necessary to permit sales of such Holder’s Registrable Securities pursuant to
Rules 144 and 144A of the Act. The Company covenants that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Act within the limitation
of the exemptions provided by Rules 144 and 144A (including, without limitation,
the requirements of Rule 144A(d)(4)). Upon the written request of any Holder of
Registrable Securities, the Company shall deliver to such Holder a written
statement as to whether it has complied with such requirements. Notwithstanding
the foregoing, nothing in this Section 9 shall be deemed to require the Company
or the Issuer to register any of its securities pursuant to the Exchange Act.

10.    [Reserved.]

 

15



--------------------------------------------------------------------------------

11.    Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company and
the Issuer have obtained the written consent of the Majority Holders; provided
that no amendment, qualification, modification, supplement, waiver or consent
with respect to Section 7 hereof shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder; and
provided, further, that the provisions of this Section 11 may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Initial Purchasers and each Holder.

12.    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first class mail,
telecopier or air courier guaranteeing overnight delivery:

(a)    if to a Holder, at the most current address given by such Holder to the
Company in accordance with the provisions of the Notice and Questionnaire or, if
such Holder is not a Notice Holder, either (i) in accordance with the applicable
procedures of the Depositary to the extent that such Holder’s Registrable
Securities are held in global form at the Depositary or (ii) otherwise, in
accordance with the Indenture (in respect of Notes) or through the Common Stock
transfer agent (in respect of Common Stock), as applicable.

(b)    if to the Initial Purchasers or the Representative, initially at the
address or addresses set forth in the Purchase Agreement; and

(c)    if to the Company or the Issuer, initially at its address set forth in
the Purchase Agreement.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery.

The Initial Purchasers, the Company or the Issuer by notice to the other parties
may designate additional or different addresses for subsequent notices or
communications.

Notwithstanding the foregoing, notices given to Holders holding in book-entry
form may be given through the facilities of the Depositary.

13.    Remedies. Each Holder, in addition to being entitled to exercise all
rights provided to it herein, in the Indenture or in the Purchase Agreement or
granted by law, including recovery of liquidated or other damages, will be
entitled to specific performance of its rights under this Agreement. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by them of the provisions of this Agreement and
hereby agrees to waive in any action for specific performance the defense that a
remedy at law would be adequate.

 

16



--------------------------------------------------------------------------------

14.    Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Company and the
Issuer thereto, subsequent Holders, and the indemnified persons referred to in
Section 5 hereof. Each of the Company and the Issuer hereby agrees to extend the
benefits of this Agreement to any Holder, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.

15.    Counterparts. This Agreement may be signed in one or more counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

16.    Headings. The section headings used herein are for convenience only and
shall not affect the construction or interpretation hereof.

17.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.

18.    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

19.    Company Common Stock Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of shares of Company Common Stock
is required hereunder, the shares of Company Common Stock held by the Company or
its Affiliates (other than subsequent Holders of such shares of Company Common
Stock if such subsequent Holders are deemed to be Affiliates solely by reason of
their holdings of such shares of Company Common Stock) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

17



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement by and among
the Company, the Issuer and the several Initial Purchasers.

 

Very truly yours, I3 VERTICALS, INC. By:  

/s/ Greg Daily

Name:   Greg Daily Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

I3 VERTICALS, LLC By:  

/s/ Greg Daily

Name:   Greg Daily Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

For itself and as Representative

of the Initial Purchasers

BOFA SECURITIES, INC. By:  

/s/ Matthew Sharnoff

Name:   Matthew Sharnoff Title:   Managing Director

[Signature Page to Registration Rights Agreement]